DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-12 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “a maximum value from among cell voltages of the at least one cell” in line 3.  It is unclear as to whether the “voltages” are referring to the maximum value from multiple voltage values measured from the one cell at different times or if it is referring to the maximum value from the voltage value measured from each cell when there are a plurality of cells and therefore a plurality of cell voltages.

	Claim 11 recites “a maximum value of cell voltages of the at least one cell” in line 5.  It is unclear as to whether the “voltages” are referring to the maximum value from multiple voltage values measured from the one cell at different times or if it is referring to the maximum value from the voltage value measured from each cell when there are a plurality of cells and therefore a plurality of cell voltages.
	Claim 12 is dependent upon claim 11 and therefore also contains the problematic language, as well as individually reciting such language itself (line 4).
Claim 15 recites “a maximum value from among cell voltages of the at least one cell” in lines 2-3.  It is unclear as to whether the “voltages” are referring to the maximum value from multiple voltage values measured from the one cell at different times or if it is referring to the maximum value from the voltage value measured from each cell when there are a plurality of cells and therefore a plurality of cell voltages.
Claims 16-18 are directly or indirectly dependent upon claim 15 and therefore also contain the problematic language.  Please note that claim 18 also individually recites such language (lines 2-3).
Claim 19 recites “a maximum value of cell voltages of the at least one cell” in line 4.  It is unclear as to whether the “voltages” are referring to the maximum value from multiple voltage values measured from the one cell at different times or if it is referring to the maximum value 
Claim 20 is dependent upon claim 19 and therefore also contains the problematic language as well as individually reciting such language itself (lines 2-3).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 11-15, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu (US 2018/0048166).
With respect to claim 1, Hsu discloses a charging control device comprising: a battery state detector configured to detect a cell voltage of at least one cell of a battery and a charging current between the battery and a charging device (para 0025-0026 and 0029); and a controller configured to perform a cell over voltage protection (COVP) function on the battery based on a cell over voltage protection voltage (para 0022-0024, also see para 0006-0007), and to vary the 
With respect to claim 2, Hsu discloses the charging control device of claim 1, wherein the controller is further configured to calculate a correction value of the cell over voltage protection voltage in linkage with the charging current, and to correct the cell over voltage protection voltage by using the correction value (para 0047-0048, 0056-0057, and 0072, also see para 0006-0007). 
With respect to claim 3, Hsu discloses the charging control device of claim 2, wherein the controller is configured to be driven in a first mode when a state in which a maximum value from among cell voltages of the at least one cell is equal to or greater than the cell over voltage protection voltage corrected by using the correction value is maintained for a predetermined time while the battery is charged, and the controller is configured to perform the cell over voltage protection function based on a cell over voltage protection voltage corrected by using the correction value in the first mode (para 0052-0057, also see para 0004 and 0027). 
With respect to claim 11, Hsu discloses the charging control device of claim 1, further comprising a charging and discharging switch, wherein the controller is configured to control the charging and discharging switch so as to intercept an electrical connection between the battery and the charging device when a maximum value of cell voltages of the at least one cell is equal to or greater than the cell over voltage protection voltage (para 0022-0024 and 0029, also see para 0006-0007). 
With respect to claim 12, Hsu discloses the charging control device of claim 11, wherein the controller is configured to control the charging and discharging switch so as to intercept an 
With respect to claim 13, Hsu discloses a method for controlling charging of a battery pack, the method comprising: detecting a cell voltage of at least one cell of a battery and a charging current between the battery and a charging device (para 0025-0026 and 0029); varying a cell over voltage protection voltage in response to the charging current (para 0047-0048 and 0056, also see para 0006-0007 and abstract); and performing a cell over voltage protection function on the battery based on the cell over voltage protection voltage (para 0022-0024, also see para 0006-0007). 
With respect to claim 14, Hsu discloses the charging control method of claim 13, wherein the varying includes calculating a correction value of the cell over voltage protection voltage in response to the charging current; and correcting the cell over voltage protection voltage based on the correction value (para 0047-0048, 0056-0057, and 0072, also see para 0006-0007). 
With respect to claim 15, Hsu discloses the charging control method of claim 14, further comprising driving in a first mode when a state in which a maximum value from among cell voltages of the at least one cell is equal to or greater than the cell over voltage protection voltage corrected by using the correction value is maintained for a predetermined time while the battery is charged, wherein the performing of a cell over voltage protection function includes performing the cell over voltage protection function based on a cell over voltage 
With respect to claim 19, Hsu discloses the charging control method of claim 13, wherein the performing of a cell over voltage protection function of the battery includes intercepting an electrical connection between the battery and the charging device when a maximum value of cell voltages of the at least one cell is equal to or greater than the cell over voltage protection voltage (para 0022-0024 and 0029, also see para 0006-0007). 
With respect to claim 20, Hsu discloses the charging control method of claim 13, further including intercepting an electrical connection between the battery and the charging device when a maximum value of cell voltages of the at least one cell is equal to or greater than a full-charging voltage and the charging current is equal to or greater than a full-charging current (para 0023, 0047-0048, 0052-0057, and 0060). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Li (US 2016/0218531) and Wang (US 2011/0169456) disclose battery charging circuits with over-voltage protection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978.  The examiner can normally be reached on M-F 10:00a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.P./Examiner, Art Unit 2859      

/EDWARD TSO/Primary Examiner, Art Unit 2859